51 F.3d 279
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Eric EIDE, Plaintiff-Appellee,v.COUNTY OF SAN DIEGO;  Leo Foligno;  and Does 1 through 30,inclusive, Defendants-Appellants.
No. 94-55883.
United States Court of Appeals, Ninth Circuit.
Submitted March 21, 1995.*Decided April 4, 1995.

Before:  SNEED, POOLE, and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
The County of San Diego and Leo Foligno appeal the district court's denial of their motion to dismiss Foligno for Eide's failure to serve Foligno within 120 days as required by Fed.R.Civ.P. 4(j).  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291 and we review for abuse of discretion, Puett v. Blandford, 912 F.2d 270, 273 (9th Cir.1990).


3
We affirm for the reasons the district court articulated during its February 16, 1993 hearing, and award Eide reasonable attorneys fees and costs on appeal.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, we deny appellants' request for oral argument


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3